DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending in this application.

Response to Arguments
Regarding Rejection under 35 U.S.C. 103
Applicant’s arguments with respect to rejections have been fully considered but they are not persuasive.
Regarding Claim 1, the Applicant argues that the rejection under 35 U.S.C. 103 is improper. Applicant asserts that because Wang does not teach the limitation of “wherein … a previous wakeup model”, as recited in claim 1, because there is not previous wakeup model in Wang’s reference. 
However, the Examiner respectfully disagrees. The rejection under 35 U.S.C. 103 is proper because Wang does teach the limitation of “wherein … a previous wakeup model”, as recited in claim 1. Wang discloses that a Command Hub includes a wake-up detection module which employs a model. The model is developed using the user's utterances of the wake-up utterance and is based on a generic model that is trained using training data such as utterances of the wake-up utterance by users (Wang, Fig. 1 and [0019]-[0022]). Thus, the rejection is maintained at this time. See the rejection below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al., (US Pub. 2019/0027138) in view of Robinson et al., (US Pat. 11,112,389, filed on Feb. 19, 2019).
Regarding claim 1, Wang discloses an electronic device comprising: 
a first audio receiving circuit ([0017][0018] microphone); 
a communication circuit ([0016] communicatively coupled to one or more of the devices, via a wireless or a wired network); 
at least one processor operatively connected to the first audio receiving circuit and the communication circuit; and a memory operatively connected to the at least one processor, wherein the memory stores one or more instructions that, when executed, cause the at least one processor to (Fig. 4 and [0049][0050] processor and memory): 
obtain first audio data, through the communication circuit, wherein the first audio data is based on a user utterance recorded by an external electronic device and the user utterance includes a wakeup word used for generating a previous wakeup model by the external electronic device (Fig. 2, steps 202-212, [0039][0040] receiving and transmitting a wake-up command to cloud service by Command Hub; Fig. 1 and [0019]-[0022] A Command Hub 104 includes a wake-up detection module 152 and “the wake-up detection module 152 may employ a model … may be developed using the user's utterances of the wake-up utterance. In addition, the model may be based on a generic model that is trained using training data such as utterances of the wake-up utterance by users. The wake-up detection module 152 analyzes users' voice input in reference to the model to detect whether a user has uttered the wake-up utterance”);
convert the first audio data into second audio data, [using a first transfer function of the first audio receiving circuit] ([0040] “The cloud service 200 processes the received voice input…use techniques such as hidden Markov models, deep feedforward neural networks, or other large-vocabulary speech recognition models to identify one or more words spoken by the user”); and 
generate the wakeup model using the second audio data, the wakeup model configured to verify a wakeup word associated with the first audio data (Fig. 2, step 222, [0040][0041] creating a wake-up model based on the received the wake-up command).
Wang does not explicitly teach; however, Robinson does explicitly teach including the bracketed limitation:
convert the first audio data into second audio data, [using a first transfer function of the first audio receiving circuit] (Col. 9, lines 20-40, “The audio processing system 130 (e.g., acoustic analysis module 214) determines 520, a measured room impulse response based on the sound and the reference audio signal. The measured room impulse response defines a transfer function between an input audio signal generated from the received sound captured by a receiver and the reference audio signal. The transfer function may be determined based on deconvolving the input audio signal and the reference audio signal”).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of providing functionality to build a model and customize wake-up word as taught by Wang with the method of Measured room impulse responses by transfer function as taught by Robinson to improve the simulation that generates the room impulse response from the model of room, or the parameters of the model (Robinson, Col. 9, lines 37-40).
Regarding claim 2, Wang in view of Robinson discloses the electronic device of claim 1, and Robinson further discloses:
wherein the first audio data comprises the user utterance recorded by the external electronic device with application of an inverse of a second transfer function of a second audio receiving circuit of the external electronic device (Robinson, Col. 11, lines 15-20, generating an output audio signal by convolving the source audio signal with the room impulse response).
Regarding claim 3, Wang in view of Robinson discloses the electronic device of claim 2, and Robinson further discloses:
wherein the one or more instructions that, when executed, cause the at least one processor to: generate the second audio data by adding an audio feature of the first audio receiving circuit to the first audio data using the first transfer function (Robinson, Col. 8, lines 33-67, Col. 9, lines 5-40, Col. 11, lines 16-32, Col. 12, lines 20-28, outputting audio data by convolving the source audio signal).
Regarding claim 4, Wang in view of Robinson discloses the electronic device of claim 1, and Robinson further discloses:
wherein convert the first audio data into the second audio data comprises: convert the first audio data into third audio data, using a second transfer function of a second audio receiving circuit of the external electronic device; and convert the third audio data into the second audio data, using the first transfer function (Robinson, Col. 8, lines 33-67, Col. 9, lines 5-40, Col. 11, lines 16-32, Col. 12, lines 20-28, convolving and deconvolving the input audio signal).
Regarding claim 5, Wang in view of Robinson discloses the electronic device of claim 1, and Robinson further discloses:
wherein the one or more instructions that, when executed, cause the at least one processor to: receive at least one of the first transfer function or a second transfer function from a server device, using the communication circuit (Robinson, Col. 8, lines 33-67, Col. 9, lines 5-40, Col. 11, lines 16-32, Col. 12, lines 20-28, The audio processing system 130 may generate an output audio signal by convolving the source audio signal; Col. 4, lines 50-56, the audio processing system 130 includes one or more servers and databases that are connected to the device 110).
Regarding claim 6, Wang in view of Robinson discloses the electronic device of claim 1, and Wang further discloses:
wherein the electronic device and the external electronic device are associated with the same user account ([0022][0029][0036] a group of devices may be in the same zone and the user can configure that waking up one device of the group wakes up all devices in the group; “Users are identified by their unique user IDs”).
Regarding claim 7, Wang in view of Robinson discloses the electronic device of claim 1, and Wang further discloses:
wherein the one or more instructions that, when executed, cause the at least one processor to: generate the wakeup model based on at least one of an expectation- maximization (EM) algorithm, a maximum likelihood linear regression (MLLR) algorithm, a feedforward algorithm, a backward-propagation algorithm, or a linear transformation algorithm, using the second audio data ([0040] “The cloud service 200 may use techniques such as … deep feedforward neural networks…to identify one or more words spoken by the user”).
Regarding claim 8, Wang in view of Robinson discloses the electronic device of claim 1, and Wang further discloses:
wherein the one or more instructions that, when executed, cause the at least one processor to: receive a voice signal, using the first audio receiving circuit; and determine whether the voice signal corresponds to a voice of a speaker associated with the first audio data and includes the wakeup word, using the wakeup model ([0020][0029] verifying user identities and configuring wakeup words based on user ID).
Regarding claims 9-15, Claims 9-15 are the corresponding method claims to system claims 1-6 and 8. Therefore, claims 9-15 are rejected using the same rationale as applied to claims 1-6 and 8 above.
Regarding claims 16-20, Claims 16-20 are the corresponding medium claims to system claims 1-5. Therefore, claims 16-20 are rejected using the same rationale as applied to claims 1-5 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEONG-AH A. SHIN whose telephone number is (571)272-5933. The examiner can normally be reached 9 AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Seong-ah A. Shin
Primary Examiner
Art Unit 2659



/SEONG-AH A SHIN/           Primary Examiner, Art Unit 2659